Citation Nr: 1222445	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  05-08 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder ( PTSD).


REPRESENTATION

Veteran represented by:	Puerto Rico Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 1969.

This matter came before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified before a Decision Review Officer (DRO) at the RO in June 2005.  A transcript of the hearing has been associated with the record.

The instant issue was remanded in January 2007, April 2008, and January 2011.  The appeal has been recertified to the Board for appellate consideration.


FINDINGS OF FACT

1.  Hypertension was not manifest in service and is unrelated to service; hypertension was not manifest within one year of separation from service; hypertension is unrelated to a service-connected disease or injury.

2.  The Veteran failed to report for a scheduled VA examination in January 2012 and offered no good cause for his failure to report. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The claim of entitlement to service connection for hypertension as secondary to the service-connected PTSD is denied.  38 C.F.R. § 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A May 2004 letter discussed the evidence necessary to support the Veteran's claim.  The evidence of record was listed and the Veteran was told how VA would assist him in developing evidence supportive of his claim.  The various types of evidence that might support the Veteran's claim were listed.

A January 2007 letter from the Appeals Management Center discussed the status of the Veteran's appeal.  He was advised of the evidence necessary to establish service connection on a secondary basis.  He was invited to submit or identify pertinent evidence.  The evidence of record was listed.  This letter also advised the Veteran of the manner in which VA determines disability ratings and effective dates.

In July 2007 the Veteran was advised that a VA examination had been scheduled.  He was told of the consequences of failure to report for an examination without good cause.

In January, May and September 2011 the Veteran was advised of the status of his claim.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records have been obtained and associated with the record.  Private and VA records are also associated with the claims file.  As will be discussed below, the Board remanded this case so that the Veteran could be provided a VA examination to clarify the nature and etiology of his claimed hypertension.  Unfortunately, the Veteran failed to report for the scheduled VA examination.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and with the requirement of complying with the Board's remand instructions to the extent possible under the circumstances.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of hypertensive vascular disease may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown , 7 Vet. App. 439 (1995) (en banc).  The Board notes that during the pendency of this appeal there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claims were filed before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310  in effect before the change, which is more favorable to the claimant. 

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran asserts that he has hypertension that is either related to service or to his service-connected psychiatric disorder.

Service treatment records are negative for any complaint, diagnosis, or abnormal finding suggesting hypertension.  On separation examination in January 1969 the Veteran's blood pressure was 128/70 and the summary of defects and diagnoses did not contain any comments.  The Veteran was found to be qualified for separation.  At that time, he denied high blood pressure.  In February 1969 the Veteran certified that his medical condition had changed since his separation examination to the extent that he had back pain.  

In his February 2004 claim, the Veteran identified onset of hypertension in 1999.  With his application for benefits, he also submitted a VA discharge summary showing that he underwent inpatient treatment from May 2001 to June 2001.  The discharge diagnoses include hypertension.  Subsequent VA and private treatment records also show findings of hypertension.

In April 2004 the Veteran reported a history of hypertension since 1978.

On VA examination in April 2004, the Veteran reported that hypertension was found in 1978 after he complained of headaches.  The diagnosis was arterial hypertension under treatment.

In January 2011, the Board noted that the issue of entitlement to service connection for hypertension had been previously remanded because it had been deemed to be inextricably intertwined with the Veteran's claim for PTSD.  The Board observed that service connection for PTSD had been granted in an October 2010 rating decision, but that while the Veteran underwent a heart examination in April 2004, the question of whether the condition had been caused or aggravated by PTSD had not yet been addressed.  Accordingly, the Board remanded the question so that a VA examination could be conducted.

A VA examination was scheduled in April 2011.  The providing VA facility indicated that the Veteran failed to report.  

An August 2011 electronic message indicates that the Veteran's examination had been canceled because he had withdrawn his claim.  The Veteran was subsequently contacted by Appeals Management Center (AMC) personnel.  He indicated that he did not wish to continue with the claim process.  He was informed that he should contact the RO to withdraw his claim.  A September 2011 contact report by AMC personnel indicates that contact was attempted on several days but that he could not be reached.  

In September 2011 a letter was sent to the Veteran indicating that his withdrawal was required in writing.  He was advised that if written notice of withdrawal was not received, his claim would be continued.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for hypertension on a direct basis.  In that regard the Board notes that there is a remarkable lack of credible evidence of pathology for many years following service.  In fact, in his original claim the Veteran identified onset of hypertension in 1999, many years following his separation from service.  The grant of direct service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains a diagnosis of hypertension, it does not contain reliable evidence which relates this claimed disability to any injury or disease in service, or that shows that it manifested within one year of separation from service.  

The Board has also determined that service connection is not warranted on a secondary basis.  As discussed, the Board attempted to obtain an examination and opinion in this case to clarify whether the Veteran is entitled to service connection on a secondary basis.  The veteran did not report for the scheduled examination.  Thus, under the circumstances, VA discharged its duty to assist in obtaining an adequate opinion to the extent possible, and the claim must be decided under the evidence of record.  

Here, there is no competent evidence supporting a relationship between the Veteran's hypertension and the service-connected PTSD.  The Board has considered the Veteran's lay assertion that his hypertension is related to service or to his PTSD.   Certainly, he is competent to report sensory or observed symptoms such as those related to his cardiovascular system, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005).  Generally, however, a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as diagnosing a cardiovascular disorder and linking any such disorder to service or service-connected disability.  Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such diagnosis or link are much less probative than the findings of a competent health care provider.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  As noted, an examination was scheduled but the Veteran failed to report.  As such, the Board concludes that the competent evidence of record does not include a link between the Veteran's service or his service-connected PTSD and the claimed hypertension.

For the reasons and bases set forth above, the Board concludes that the claim of entitlement to service connection for hypertension must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
MICHAEL LANE
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


